DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  The invention as claimed, specifically in combination with: a first calculation circuit that calculates, for each of m types of different frequency conditions for the reference pulse signal, a number of third output pulses obtained by subtracting a number of second output pulses representing the number of first received light pulse signals counted by n counters in the first period to the nth period of a non-light emission period in which the light-emitting element does not emit light, from a number of first output pulses representing the number of first received light pulse signals counted by n counters in the first period to the nth period of a light emission period in which the light-emitting element emits light on the basis of the reference pulse signal, and the determination circuit determines whether or not the target object reflected light is received by the first light-receiving element, on the basis of m types of the number of third output pulses for each of the in types of different frequency conditions for the reference pulse signal calculated by the first calculation circuit, is not taught or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 3,765,774 ("Petrohilos") discloses an optical measuring apparatus that includes an adjustable frequency divider, 34, Fig. 2, but does not disclose calculating, for different frequency conditions of the pulse generator, a number of output pulses obtained by subtracting a number of output pulses of a non-light emission period, from a number of output pulses for which the light-emitting element emits light.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878